Morse, J.
A judgment in this ease was taken by the-plaintiff upon default of defendants.
The declaration was filed in the Hillsdale circuit court,. June 20, 1885, and the rule to plead entered upon the same-day. The only service upon defendants was made by George-A. Knickerbocker, attorney for the plaintiff. The service-was made by handing to each of them, on the nineteenth-day of June, 1885, a copy of the declaration, with notice of" the rule to plead indorsed thereon in the usual manner. No-default absolute was entered.
The service being before suit was commenced, the judgment is void, and must be reversed and set aside, with costs to defendants. Ellis v. Fletcher, 40 Mich. 321; Wetherbee v. Kusterer, 41 Id. 359 ; Blanck v. Ingham Circuit Judge, 44 Id. 98.
The other Justices concurred.